DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1 – 8 and 13 - 20, drawn to a machine for riveting parts (see additional species election below)
Group II, claim(s) 9 - 12, drawn to a method of riveting two parts.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A: Embodiment of Figure 2
Species B: Embodiment of Figure 3 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a machine for riveting parts comprising: a piercing tool which has a piercing axis; an upper support member, called upper sheet clamp, and a lower support member, called lower sheet clamp, mounted movable relative to each other in a direction of bringing the sheet clamps closer to each other, to enable clamping the parts to be riveted; a rivet holding and setting tool, called upper riveting tool; a support element, called lower riveting tool, adapted to cooperate with the upper riveting tool to flare a rivet, when the rivet is disposed inside an orifice pierced through the parts to be riveted, between the lower and upper riveting tools; and the upper sheet clamp having a passage orifice facing which the drilling tool is adapted to be positioned to enable the piercing tool to pierce an area of the parts clamped between the upper sheet clamp and the lower sheet clamp; wherein the upper sheet clamp and the lower sheet clamp are mounted movable relative to each other along a direction , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Michalewski (U.S. Patent Number 5,687,463, cited in IDS).  Evidence for this position can be found in the Written Opinion of the International Searching Authority for International Application PCT/FR2019/050486 (cited in IDS), which states that Michaelewski teaches the riveting machine recited above (pages 4 – 5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726